                Case 20-10611-BLS            Doc 105       Filed 09/21/21        Page 1 of 27




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------- x
In re:                                                            : Chapter 15
                                                                  :
SPECTRA PREMIUM INDUSTRIES INC., et al.,1                         : Case No. 20-10611 (BLS)
                                                                  : (Jointly Administered)
                 Debtors in a Foreign Proceeding.                 :
----------------------------------------------------------------- x Hearing Date: October 12, 2021 at
                                                                    10:00 a.m.
                                                                    Objection Deadline: October 5,
                                                                    2021 at 4:00 p.m.

      FOREIGN REPRESENTATIVE’S MOTION FOR AN ORDER (I) ENFORCING
          (A) CANADIAN COURT ORDER APPROVING SALE OF DEBTORS’
       ASSETS AND (B) CANADIAN COURT ORDER APPROVING ASSIGNMENT
          OF CERTAIN CONTRACTS, (II) APPROVING SALE OF DEBTORS’
             ASSETS, INCLUDING ASSUMPTION AND ASSIGNMENT OF
          CERTAIN CONTRACTS, AND (III) GRANTING RELATED RELIEF

         Ernst & Young Inc., in its capacity as the court-appointed monitor and duly authorized

foreign representative (in such capacity, the “Foreign Representative”), as defined by section

101(24) of title 11 of the United States Code (the “Bankruptcy Code”), of Spectra Premium

Industries Inc. (“Spectra”), Spectra Premium Holdings (USA) Corp. (“Spectra Holdings US”),

Spectra Premium (USA) Corp. (“Spectra US”), and Spectra Premium Properties (USA) Corp.

(“Spectra Properties US,” and, together with Spectra Holdings US and Spectra US, the “US

Subsidiaries,” and collectively with Spectra, the “Debtors”), in insolvency proceedings

commenced under the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as

amended (the “CCAA”) pending before the Superior Court, sitting in the Commercial Division



1
    The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s federal identification
    number, are: Spectra Premium Industries Inc. (4016); Spectra Premium Holdings (USA) Corp. (7133); Spectra
    Premium (USA) Corp. (9447); and Spectra Premium Properties (USA) Corp. (7618). The registered office of
    Spectra Premium Industries Inc., the Debtors’ ultimate corporate parent company, is located at 1 Place Ville
    Marie in Montréal, Québec, Canada, H3B 4M4, Suite 4000. The Debtors are collectively managed from the
    Spectra Group’s corporate headquarters in Boucherville, Québec, Canada.




{1280.001-W0065930.}     CPAM: 33593108.5
                Case 20-10611-BLS       Doc 105       Filed 09/21/21    Page 2 of 27




for the district of Montréal (the “Canadian Court”), File No. 500-11-058116-209 (the “Canadian

Proceedings”), through its United States counsel, Landis Rath & Cobb LLP and Norton Rose

Fulbright US LLP, respectfully submits this motion (the “Motion”) seeking entry of an order,

substantially in the form of the proposed order (the “Proposed Order”) attached hereto as Exhibit

A, (i) recognizing and giving full force and effect to the order that will be entered by the

Canadian Court (the “Canadian Vesting Order”) approving the sale of substantially all of the

Debtors’ assets to Turnspire Capital Partners (“Turnspire”), through its designees Spectra

Premium Mobility Solutions Canada Ltd. and Spectra Premium Mobility Solutions USA, LLC

(together, the “Purchaser”), (ii) recognizing and giving full force and effect to the order that will

be entered by the Canadian Court approving the assignment of certain of the Debtors’ contracts

to the Purchaser (the “Canadian Assignment Order” and, together with the Canadian Vesting

Order, the “Canadian Orders”), (iii) authorizing and approving the sale of substantially all of the

Debtors’ assets free and clear of all liens, claims, encumbrances, and other interests, including

the assumption and assignment of certain contracts, to the Purchaser pursuant to the terms and

conditions set forth in the Canadian Orders, and (iv) granting related relief. In support thereof,

the Foreign Representative respectfully states as follows:

                                PRELIMINARY STATEMENT

         The proposed sale of substantially all of the Debtors’ assets in accordance with the

Canadian Orders represents the culmination of the Canadian Proceedings and the extensive

marketing and solicitation process conducted by the Debtors, in consultation with the Debtors’

key stakeholders. The Debtors actively marketed their business for sale for the past several

months, and the proposed sale represents the highest and best offer for the Debtors’ business.

Specifically, the Debtors, with the assistance of the Foreign Representative, identified potential


{1280.001-W0065930.}


                                                -2–
                Case 20-10611-BLS             Doc 105        Filed 09/21/21       Page 3 of 27




strategic buyers, provided information and other due diligence to potential buyers, solicited

offers for the sale of the Debtors’ business, and ultimately negotiated what they believe is the

best price for the sale of the business. The Purchaser is a financially strong private equity firm

with vast experience in acquiring and operating high-quality businesses, including a portfolio of

companies in the automotive parts manufacturing sector.2

         Importantly, the sale will allow the Debtors’ business to continue as a going-concern,

which will benefit not only the Debtors’ current employees, but also the Debtors’ customers and

suppliers. The sale is also fully supported by the Debtors’ largest secured creditors, whose

collateral is being sold and who has the largest economic stake in the outcome of these cases.

         The Foreign Representative anticipates that the Canadian Court will approve the sale in

accordance with the terms of the Canadian Orders, at a hearing to be held on or about September

28, 2021. Subject to entry of the Canadian Orders, and for the reasons set forth herein, the

Foreign Representative respectfully submits that the sale is in the best interest of the Debtors and

their creditors, and the relief requested herein should be granted.

                                     JURISDICTION AND VENUE

         1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012.

         2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9013-

1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy


2
    Just last year, Turnspire acquired (i) Goodyear Air Springs, a leading provider of premium air springs for
    trucks, trailers, buses, and specialty vehicles, and a preferred partner to original equipment manufacturers and
    trucking fleets globally, and (ii) MPI Products, which is North America’s leading Tier 1 supplier of high-
    precision, fineblanked metal components, and a leader in safety and mission-critical automotive and industrial
    parts.


{1280.001-W0065930.}


                                                       -3–
                Case 20-10611-BLS             Doc 105         Filed 09/21/21        Page 4 of 27




Court for the District of Delaware (the “Local Rules”), the Foreign Representative consents to

the entry of a final order by the Court in connection with this Motion to the extent it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

         3.       Venue is proper before the Court pursuant to 28 U.S.C. § 1410.

         4.       The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105, 363, 365, 554, 1507, 1520, and 1521.

                                       GENERAL BACKGROUND

         5.       On March 9, 2020, the Debtors and certain of their affiliates (the “Spectra

Group”) commenced insolvency proceedings in the Canadian Court under the CCAA. On March

10, 2020, the Canadian Court entered an initial order (the “Initial Order”) that, among other

things, (a) appointed the Foreign Representative as Monitor of the Spectra Group and authorized

it to commence these Chapter 15 Cases; (b) stayed the commencement or continuation of

proceedings against the Debtors and their assets; and (c) authorized the Debtors to carry out

certain restructuring activities. Thereafter, the Canadian Court entered that certain amended and

restated initial order (as amended, the “First Amended Initial Order”) that, among other things,

continued the relief granted to the Debtors and the Foreign Representative through the Initial

Order.

         6.       On March 11, 2020, the Foreign Representative filed with this Court the

Petitioner’s Verified Petition Under Chapter 15 for Recognition of the Canadian Proceedings

and Request for Related Relief [Docket No. 5] (the “Verified Petition”)3 seeking, among other



3
    A detailed description of the Debtors, including their business operations, their corporate and capital structure,
    and the events leading to the commencement of the Canadian Proceedings and the Chapter 15 Cases, is set forth
    in greater detail in the Verified Petition and incorporated by reference herein.

{1280.001-W0065930.}


                                                        -4–
                Case 20-10611-BLS       Doc 105       Filed 09/21/21       Page 5 of 27




things, recognition of the Canadian Proceedings for each of the Debtors as foreign main

proceedings or, in the alternative, foreign nonmain proceedings under chapter 15 of the

Bankruptcy Code.

         7.       On May 29, 2020, this Court entered the Final Order Granting Recognition of

Foreign Main Proceedings and Certain Related Relief [Docket No. 80] (the “Recognition

Order”) pursuant to which the Court recognized the Canadian Proceedings as foreign main

proceedings and enforced the First Amended Initial Order, as such order may be amended from

time to time, within the United States, including, without limitation, the stay of proceedings set

forth therein. See Recognition Order at ¶¶ 6 (“The Initial Order is hereby enforced on a final

basis and given full force and effect in the United States, including, without limitation, the stay

of proceedings to the extent set forth in the Initial Order.”) and 10 (“Subject to sections 1520 and

1521 of the Bankruptcy Code, the Canadian Proceedings, and the Initial Order, and the

transactions consummated or to be consummated thereunder, shall be granted comity and given

full force and effect in the United States to the same extent as in Canada, and each is binding on

all creditors of the Debtors and any of their successors and assigns.”).

         8.       Following entry of the Recognition Order, the Debtors and the Foreign

Representative explored various restructuring options that would permit the Debtors to emerge

from the Canadian Proceedings as a going-concern enterprise. See Declaration of Éric St-

Amour, dated September 21, 2021 (the “St-Amour Declaration”) at ¶ 5. However, during the

course of the Canadian Proceedings the Debtors faced mounting and substantial negative market

forces that have made it almost impossible for the Debtors to reorganize under its existing

ownership structure. Id.




{1280.001-W0065930.}


                                                -5–
                Case 20-10611-BLS        Doc 105      Filed 09/21/21   Page 6 of 27




         9.       Accordingly, beginning in early 2021, the Debtors, after engaging in discussions

with various stakeholders, determined that the Debtors would launch in February 2021 a process

(the “Go to Market Process”) to identify and solicit potential partners and/or investors for the

Debtors’ post-restructuring operations. Id. at ¶ 6. Ultimately, the Debtors engaged Ernst &

Young Orenda Corporate Finance Inc. (“EY OCF”) to develop and oversee the Go to Market

Process. Id.

         10.      The Go to Market Process took several months and was aimed at reaching a wide

array of both strategic and financial players within the industry to find a suitable equity partner

with a strong level of interest in the Debtors’ operations. See St-Amour Declaration at ¶ 7.

Between April and May 2021, the Debtors, with the assistance of its consultants and the Foreign

Representative, who was involved in all steps of the Go to Market Process, solicited 104

different entities. Id. Of those 104 entities, 27 signed a non-disclosure agreement and received a

confidential information memorandum and financial model. Id.

         11.      Following a due diligence period, the Debtors received three non-binding

expressions of interest (“EOIs”). Id. at ¶ 8. All of the EOIs contemplated a transaction that

would involve taking over the Debtors’ business as a whole on a going concern basis. Id. After

considering all of the EOIs and other potential restructuring alternatives, the Debtors’

management determined that pursuing a sale of the Debtors as a going concern would be the best

path forward to ensure the long-term viability of the Debtors’ operations and business plan. Id.

         12.      The Debtors’ management met with those entities that submitted EOIs during the

first week of June 2021, following which there was a “Q&A” period until June 18, 2021, which

was the deadline for parties to submit non-binding Letters of Intent (each, an “LOI”). Id. at ¶ 9.

On June 18, 2021, the Debtors received a bid by Turnspire that contemplated the acquisition of


{1280.001-W0065930.}


                                                -6–
                Case 20-10611-BLS             Doc 105         Filed 09/21/21        Page 7 of 27




substantially all of the Debtors’ assets on a going-concern basis. Id. The bid submitted by

Turnspire was the only bid received by the Debtors. Id. An LOI memorializing Turnspire’s

offer was signed on June 30, 2021. Id.

         13.      Thereafter, the Debtors, with the assistance of its consultants and with input from

the Secured Lenders (defined below) and the Foreign Representative, negotiated the terms and

conditions of an asset purchase agreement with Turnspire. See St-Amour Declaration at ¶ 10. In

early September, the parties completed negotiations for a sale transaction that includes

substantially all of the Debtors’ assets (the “Purchased Assets”), including the Debtors’ assets

located in the United States (the “Sale”).4 Id. The terms of the proposed Sale are memorialized

in an Asset Purchase Agreement entered into on September 17, 2021 by the Debtors and the

Purchaser (the “Asset Purchase Agreement”). Id.

         14.      The Sale contemplated under the Asset Purchase Agreement is conditioned upon,

among things, approval by the Canadian Court and this Court. Id. at ¶ 11. Specifically, the

Asset Purchase Agreement requires that the Debtors obtain an order from the Canadian Court

authorizing and approving the Debtors’ entry into the Asset Purchase Agreement and approval of

the Sale. Id. The Asset Purchase Agreement also requires the Debtors to obtain an order from

the Canadian Court approving the Debtors’ assignment of the contracts that are to be assigned to


4
    The assets to be acquired as part of the Sale that are located in the United States are designated under the Asset
    Purchase Agreement as “US Purchased Assets,” which is defined as “all of the interest of US Opco in the
    Accounts Receivable, Inventory, the Assumed Contracts, the Fixed Assets, the Intellectual Property Rights, the
    leasehold interest of US Opco in the Premises (other than the Premises included in the Excluded Assets), the
    Rights of Action, the Equipment Leases, the Goodwill, the Records, Closing Cash (if the amount of the Closing
    Cash is positive), the Tax Credits and Wage Subsidies, the Prepaid Insurance Premiums, any claims and
    receivables owing from Spectra Sweden in excess of any outstanding indebtedness owing by the Sellers to
    Export Development Canada that is secured by such claims and receivables owing from Spectra Sweden, and
    all other assets of US Opco which US Opco has agreed to sell and the US Purchaser has agreed to purchase
    pursuant to this Agreement, and for greater certainty, excluding the Excluded Assets and the Canadian
    Purchased Assets.” (all as such terms are defined in the Asset Purchase Agreement) See Asset Purchase
    Agreement at § 1.1.


{1280.001-W0065930.}


                                                        -7–
                Case 20-10611-BLS            Doc 105        Filed 09/21/21       Page 8 of 27




the Purchaser as part of the Sale. Id. Finally, the Asset Purchase Agreement contains a closing

condition requiring that the Debtors (through the Foreign Representative) obtain an order from

this Court enforcing the Canadian Orders in the United States. Id.

         15.      On September 20, 2021, the Debtors filed with the Canadian Court an application

seeking (i) an order approving the Asset Purchase Agreement and the Debtors’ entry into the sale

transaction contemplated thereunder, and (ii) an order approving the Debtors’ assumption and

assignment of certain contracts (the “Assigned Agreements”) to the Purchaser as part of the sale

transaction (the “Canadian Sale Application”). See St-Amour Declaration at ¶ 12. A copy of the

Canadian Sale Application is attached hereto at Exhibit B.5 A hearing before the Canadian Court

to consider approval of the Canadian Sale Application is currently scheduled for September 28,

2021. Id.

         16.      The following chart summarizes the key terms of the Asset Purchase Agreement

and the proposed Sale. The Foreign Representative believes that the terms of the proposed Sale

are (i) fair and reasonable under the circumstances, (ii) the result of good faith, arm’s-length

negotiations between the Debtors and the Purchaser, and (iii) in the best interests of the Debtors,

their creditors and other stakeholders, including the more than 700 employees, clients and

suppliers of the Debtors. Id. at ¶ 13.

                  MATERIAL TERMS OF PROPOSED SALE TRANSACTION

Purchaser                        Turnspire Capital Partners, through its designees Spectra Premium
                                 Mobility Solutions Canada Ltd. and Spectra Premium Mobility
                                 Solutions USA, LLC



5
    As is customary in Canada, the Asset Purchase Agreement attached to the Canadian Sale Application was filed
    under seal in the Canadian Proceedings. Consistent with the Canadian Proceedings, the Foreign Representative
    has filed a separate motion contemporaneously herewith seeking the Court’s approval to file the Asset Purchase
    Agreement under seal in these Chapter 15 Cases.


{1280.001-W0065930.}


                                                      -8–
                Case 20-10611-BLS        Doc 105      Filed 09/21/21    Page 9 of 27




Purchased Assets               Substantially all of the assets of the Debtors, including the Debtors’
                               assets located in the United States (except for Excluded Assets, as
                               defined in the Asset Purchase Agreement).

Contracts to be Assumed        A schedule setting forth the Assigned Agreements is attached to the
and Assigned                   Canadian Sale Application at Exhibit R-3 (the Canadian Sale
                               Application is attached hereto at Exhibit B)

Purchase Price                 As set forth in the Asset Purchase Agreement, which has been filed
                               under seal.

Closing Date                   Proposed Closing Date is October 29, 2021.

Treatment of Main              Spectra Group’s main secured creditors, Wells Fargo Capital
Secured Creditors              Finance Corporation Canada, in its capacity as administrative agent
                               for itself and Canadian Imperial Bank of Commerce (collectively:
                               “Wells Fargo”) and Laurentian Bank of Canada, in its capacity as
                               administrative agent for itself and Export Development Canada
                               (collectively: “LBC”) are to be repaid in full upon Closing.

Injection of Working           At Closing, Purchaser will inject significant amount of cash to
Capital                        finance working capital and future capital expenses of the new
                               Spectra company.

Relief from Bankruptcy         As per the terms of the Asset Purchase Agreement, the parties
Rules 6004(h) and              anticipate a closing date of October 29,2021. Accordingly, as set
6006(d)                        forth below in greater detail, the Foreign Representative seeks a
                               waiver of the fourteen-day stay imposed by Bankruptcy Rules
                               6004(h) and 6006(d).



         17.      The Canadian Orders that the Foreign Representative seeks to have recognized

and enforced by this Court have not yet entered. See St-Amour Declaration at ¶ 14. However,

they are expected to be entered, following a hearing before the Canadian Court on or about

September 28, 2021, in substantially the same form as the proposed orders that were submitted

with the Canadian Sale Application. Id. Copies of the proposed Canadian Orders are attached to




{1280.001-W0065930.}


                                                -9–
                Case 20-10611-BLS             Doc 105       Filed 09/21/21        Page 10 of 27




the Canadian Sale Application at Exhibits R-1 and R-3, respectively (the Canadian Sale

Application with copies of the proposed Canadian Orders is attached hereto at Exhibit B).6

                               INTERESTS OF SECURED CREDITORS

          18.      As described in the Verified Petition, substantially all of the Debtors’ assets,

including those located in the United States, are subject to blanket liens in favor of Wells Fargo

and LBC (together, the “Secured Lenders”), the Debtors’ largest secured creditors. See St-

Amour Declaration at ¶ 15. The Secured Lenders have actively participated in the Canadian

Proceedings and are supportive of the proposed Sale, including the relief sought by this Motion.

Id.     Indeed, prior to filing the Canadian Sale Application, the Debtors and the Foreign

Representative spent considerable time conferring with the Secured Lenders in order to obtain

their input and consent with respect to the Sale. Id.

                                           RELIEF REQUESTED

          19.      As set out above, the Sale is conditioned on recognition and enforcement of the

Canadian Orders in the United States. Certain of the Purchased Assets are located in the

territorial jurisdiction of the United States and certain of the Assigned Agreements are governed

by United States law and/or are with counterparties that are located in the United States.

Accordingly, the Foreign Representative seeks recognition and enforcement of the Canadian

Orders, as well as approval of the proposed Sale free and clear of all liens, claims,

encumbrances, and other interests, and the assumption and assignment of the Assigned

Agreements, pursuant to Sections 363, 365, 1520, 1521(a)(5) and 1521(a)(7) of the Bankruptcy

Code. Finally, pursuant to Section 1521(b) of the Bankruptcy Code, and consistent with the



6
      Once entered, the Foreign Representative will file on the docket a supplement attaching the Canadian Orders as
      entered by the Canadian Court.


{1280.001-W0065930.}


                                                       - 10 –
               Case 20-10611-BLS        Doc 105    Filed 09/21/21     Page 11 of 27




terms of the Canadian Vesting Order and Asset Purchase Agreement, the Foreign Representative

requests that the Court entrust the distribution of the proceeds of the Sale, except those that will

be paid by the Purchaser directly to the Secured Lenders, to counsel for the Debtors.

                                       BASIS FOR RELIEF

A.       The Court Should Recognize and Enforce the Canadian Orders

         20.      The Foreign Representative seeks recognition and enforcement of the Canadian

Orders to ensure that they are effective under the law of the United States, and to ensure that

creditors and other parties-in-interest located in the United States comply with the orders.

         21.      Section 1521 of the Bankruptcy Code sets forth various forms of relief that may

be granted upon recognition of a foreign proceeding. Section 1521(a)(5) provides that the Court

may “entrust [] the administration or realization of all or part of the debtor’s assets within the

territorial jurisdiction of the United States to the foreign representative or another person,

including an examiner, authorized by the court.” Section 1521(a)(7) of the Bankruptcy Code

further provides that the Court may “grant [] any additional relief that may be available to a

trustee.”

         22.      As described above, prior to entering into the Asset Purchase Agreement, the

Debtors, with the assistance of outside professionals (EY OCF), conducted a robust and

comprehensive marketing and solicitation process aimed at identifying potential purchasers for

the Debtors’ business and providing a platform for the Debtors to negotiate the highest and best

offer for the business. See St-Amour Declaration at ¶¶ 6-10. Negotiations regarding the Sale

were extensive and there was significant input and oversight from the Debtors’ key stakeholders,

including the Secured Lenders and Foreign Representative, ensuring that the sale process was




{1280.001-W0065930.}


                                               - 11 –
               Case 20-10611-BLS             Doc 105       Filed 09/21/21        Page 12 of 27




fair and that the Sale represents the best possible outcome for the Debtors’ stakeholders. Id. at

¶ 10.

         23.      Moreover, the relief requested herein is predicated on the Canadian Court’s

approval of the Canadian Orders. The Canadian Court is expected to approve those orders, but

will only do so after scrutinizing the Sale and finding that the Sale is fair, reasonable, and in the

best interest of all stakeholders.

         24.      Generally speaking, bankruptcy courts in the United States are guided by

principles of comity when deciding whether to enforce a foreign court order under section 1521

or section 15077 of the Bankruptcy Code. The U.S. Supreme Court has described comity as “the

recognition which one nation allows within its territory to the legislative, executive or judicial

acts of another nation, having due regard both to international duty and convenience, and to the

rights of its own citizens, or of other persons who are under the protection of its laws.” Hilton v.

Guyot, 159 U.S. 113, 164 (1895).

         25.      Generally, United States courts will defer to proceedings taking place in foreign

countries, allowing those proceedings to have extraterritorial effect in the United States unless

the extension of comity "would be contrary or prejudicial to the interest" of the United States.

See Gross v. German Found. Indus. Initiative, 456 F.3d 363, 392-93 (3d Cir. 2006) (citations

omitted); see also Aerotel, Ltd. v. IDT Corp., 486 F.Supp. 2d 277, 283 (S.D.N.Y. 2007)


7
    The relief requested may also be granted pursuant to Bankruptcy Code section 1507. Section 1507 authorizes
    this Court to “provide additional assistance to a foreign representative under [the Bankruptcy Code] or under
    other laws of the United States.” 11 U.S.C. § 1507. In deciding whether to extend relief under section 1507,
    this Court must consider principles of comity and determine whether the requested relief would reasonably
    assure: (a) just treatment of the Debtors’ creditors and equity holders; (b) protection of the Debtors’ US
    creditors against prejudice and inconvenience in claim processing; (c) prevention of preferential or fraudulent
    dispositions of the Debtors’ property; and (d) distribution of the Debtors’ property substantially in accordance
    with the Bankruptcy Code’s priority scheme. See id. “These provisions embody the protections that were
    previously contained in section 304 of the Bankruptcy Code . . . .“ In re Rede Energia S.A., 515 B.R. 69, 95
    (Bankr. S.D.N.Y. 2014).


{1280.001-W0065930.}


                                                      - 12 –
               Case 20-10611-BLS            Doc 105        Filed 09/21/21        Page 13 of 27




(citations omitted) (in determining whether to grant comity to a foreign judgment, a court will

generally examine: (i) whether the judgment was rendered via fraud; (ii) whether the judgment

was rendered by a competent court utilizing proceedings consistent with civilized jurisprudence;

and (iii) whether the foreign judgment is repugnant to fundamental United States principles of

what is decent and just).

         26.      Here, there is little question that the Canadian Orders to be entered by the

Canadian Court should be entitled to comity and enforced in the United States.8 As noted above,

in the Recognition Order this Court has already determined that “the Canadian Proceedings . . .

and the transactions consummated or to be consummated thereunder, shall be granted comity and

given full force and effect in the United States to the same extent as in Canada.” See supra, ¶ 7.

         27.      Moreover, enforcement of the Canadian Orders is crucial to protect the interests

of the Debtors, their creditors and other stakeholders, including the Debtors’ current employees

and suppliers. Recognition and enforcement of the Canadian Orders will permit the Debtors to

proceed with the Sale in the Canadian Proceedings without disruption. Absent enforcement of

the Canadian Orders, the Debtors and all stakeholders will suffer irreparable harm, as recognition

and enforcement of the orders in the United States is a condition precedent to the closing of the

Sale.

         28.      Finally, granting recognition to and enforcing the Canadian Orders in the United

States would be consistent with the public policy embodied in Chapter 15 of the Bankruptcy

Code, which is “to provide effective mechanisms” to promote cooperation in cross-border


8
    Given the long history of Canadian proceedings being recognized and relief granted in such proceedings being
    enforced by U.S. courts, we are not aware of any facts or circumstances that would counsel against granting
    comity to the Canadian Orders, including the authorization therein in respect of the Sale. See In re Davis, 191
    B.R. 577, 587 (Bankr. S.D.N.Y. 1996) (“Courts in the United States uniformly grant comity to Canadian
    proceedings.”).


{1280.001-W0065930.}


                                                      - 13 –
               Case 20-10611-BLS        Doc 105     Filed 09/21/21      Page 14 of 27




insolvency cases. 11 U.S.C. § 1501(a). Accordingly, the Foreign Representative respectfully

submits that this Court should recognize and give full force and effect under the laws of the

United States to the Canadian Orders.

B.       The Sale of Assets is Appropriate Under the Bankruptcy Code

         29.      The Recognition Order provides that “each of the Canadian Proceedings in

respect of the [] Debtors is granted recognition as a foreign main proceeding pursuant to section

1517 of the Bankruptcy Code.” See Recognition Order at ¶ 5. Section 1520(a)(2) of the

Bankruptcy Code provides that, upon recognition of a foreign main proceeding, section 363

applies to a “transfer of an interest of the debtor in property that is within the territorial

jurisdiction of the United States to the same extent that [it] would apply to property of an estate.”

11 U.S.C. § 1520(a)(2); see also In re Fairfield Sentry Ltd., 768 F.3d 239 (2d Cir. 2014)

(applying section 363 review to a transfer of an interest of the debtor in property that is within

the territorial jurisdiction of the United States); In re Elpida Memory, Inc., Case No. 12-10947

(CSS), 2012 WL 6090194 (Bankr. D. Del. Nov. 20, 2012) (same).

         30.      Section 1520(a)(3) of the Bankruptcy Code further provides that a “foreign

representative may operate the debtor’s business and may exercise the rights and powers of a

trustee under and to the extent provided by sections 363 and 552.”. 11 U.S.C. § 1520(a)(3).

         31.      Finally, Section 1521 of the Bankruptcy Code provides, in relevant part, that

“[u]pon recognition of a foreign proceeding, whether main or nonmain, where necessary to

effectuate the purpose of [Chapter 15 of the Bankruptcy Code] and to protect the assets of the

debtor or the interests of the creditors, the court may, at the request of the foreign representative,

grant any appropriate relief, including . . . granting any additional relief that may be available to

a trustee.” 11 U.S.C. § 1521(a)(7).


{1280.001-W0065930.}


                                                - 14 –
               Case 20-10611-BLS         Doc 105      Filed 09/21/21    Page 15 of 27




         32.      Bankruptcy Code section 363(b)(1) provides that the Foreign Representative,

“after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Although Bankruptcy Code section 363 does not

specify a standard for determining when it is appropriate for a court to authorize the use, sale or

lease of property of the estate, bankruptcy courts routinely authorize sales of a debtor’s assets if

such sale is based upon the sound business judgment of the debtor. See, e.g., Meyers v. Martin

(In re Martin), 91 F.3d 389, 395 (3d Cir. 1996); In re Montgomery Ward Holding Corp., 242

B.R. 147, 153 (D. Del. 1999); In re Delaware & Hudson R.R. Co., 124 B.R. 169, 175-76 (D. Del.

1991). The demonstration of a valid business justification by the debtor leads to a strong

presumption “that in making [the] business decision the directors of a corporation acted on an

informed basis, in good faith and in the honest belief that the action taken was in the best

interests of the company.” In re Integrated Res., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting

Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985) and Aronson v. Lewis, 473 A.2d 805, 812

(Del. 1984)).

         33.      Once a court is satisfied that there is a sound business reason justifying the sale,

the court must also determine that adequate and reasonable notice has been provided to interested

parties, that the sale price is fair and reasonable, and that the purchaser is proceeding in good

faith. In re Delaware & Hudson R.R. Co., 124 B.R. at 176 (citation omitted).

         34.      The Foreign Representative submits that ample business justifications exist to sell

the Debtors’ assets to the Purchaser. As described above, the Debtors explored numerous

restructuring options that would enable the Debtors to emerge from the Canadian Proceedings as

a going-concern enterprise. However, negative market forces, lack of sufficient liquidity and




{1280.001-W0065930.}


                                                 - 15 –
               Case 20-10611-BLS            Doc 105        Filed 09/21/21        Page 16 of 27




funding, and other financial challenges have made it impossible for the Debtors to reorganize

under its existing ownership structure.

         35.      After significant input and consultation with key stakeholders, including the

Foreign Representative, shareholders and the Secured Lenders, the Debtors determined that a

sale of the Debtors’ business on a going-concern basis would be in the best interests of the

estates. Given the Debtors’ precarious financial situation, it is critical that that Sale close as soon

as possible.9 In addition, the Debtors have actively marketed their business for several months.

A sale of the entire business is the only actionable option available to the Debtors that will allow

the business to continue to operate as a going concern without the need for outside funding, and

that provides for the continued employment of substantially all of the Debtors’ employees.

         36.      Moreover, after the lengthy marketing and solicitation process described above,

the Debtors and the Foreign Representative are confident that the proposed Sale with the

Purchaser represents the highest and best offer for the Debtors’ assets.                         See St-Amour

Declaration at ¶¶ 16-17.

         37.      Relief similar to that requested in the Motion related to asset sales pursuant to

Section 363 of the Bankruptcy Code has been granted in other Chapter 15 cases. See, e.g., In re

CDS U.S. Holdings, Inc., Case No. 20-11719 (CSS) (Bankr. D. Del. October 29, 2020) [Docket

No. 112]; In re PT Holdco, Inc., Case No. 16-10131 (LSS) (Bankr. D. Del. March 4, 2016)

[Docket No. 47]; In re Thane Int’l, Inc., Case No. 15-12186 (KG) (Bankr. D. Del. Dec. 1, 2015)

[Docket No. 42]; In re Xchange Technology Group LLC, Case No. 13-12809 (KG) (Bankr. D.




9
    Based on the hearing schedule in the Canadian Proceeding and the time periods required for the Canadian
    Orders to become final and non-appealable, the Sale is expected to close, and is required to close by the terms
    of the Asset Purchase Agreement, by no later than October 29, 2021.


{1280.001-W0065930.}


                                                      - 16 –
               Case 20-10611-BLS          Doc 105     Filed 09/21/21     Page 17 of 27




Del. Nov. 25, 2013) [Docket No. 47]; In re A.B.C. Learning Centres Limited n/k/a ZYX Learning

Centres Limited, Case No. 10-11711 (KG) (Bankr. D. Del. Sept. 24, 2013) [Docket No. 205].

         38.      Finally, the interests of creditors and other parties are fully protected through the

Canadian Proceedings and these Chapter 15 Cases. Notice of the Canadian Sale Application was

provided in the Canadian Proceedings, and parties had the right to object and be heard before the

Canadian Court with respect to the proposed Sale. See Notice of Presentation and Service List

attached to the Canadian Sale Application. Moreover, creditors continue to have recourse to the

Canadian Court to seek any relief that may be necessary to protect their interests. And, as

described above, the Secured Lenders have consented to and fully support the Sale and the relief

requested herein.      Accordingly, the interests of creditors and other parties in interest are

adequately protected under the circumstances. See 11 U.S.C. § 1522(a) (“The court may grant

relief under section 1519 or 1521, or may modify or terminate relief under subsection (c), only if

the interests of the creditors and other interested entities, including the debtor, are sufficiently

protected”).

         39.      For the foregoing reasons, the Foreign Representative respectfully submits that

sufficient cause exists to authorize and approve the sale of the Debtors’ assets to the Purchaser in

accordance with the terms of the Asset Purchase Agreement pursuant to Section 363 of the

Bankruptcy Code.

C.       The Court Should Approve the Sale of the Purchased Assets Free and Clear of
         Interests and Successor Liability Pursuant to Section 363(f) of the Bankruptcy Code

         40.      Under section 363(f) of the Bankruptcy Code, a trustee or a debtor in possession

may sell all or any part of a debtor’s property free and clear of any and all liens, claims,

encumbrances, and other interests in such property if: (a) such a sale is permitted under

applicable non-bankruptcy law; (b) the party asserting such a lien, claim or interest consents to

{1280.001-W0065930.}


                                                  - 17 –
               Case 20-10611-BLS         Doc 105     Filed 09/21/21     Page 18 of 27




such sale; (c) the interest is a lien and the purchase price for the property is greater than the

aggregate amount of all liens on the property; (d) the interest is the subject of a bona fide dispute;

or (e) the party asserting the lien, claim or interest could be compelled, in a legal or equitable

proceeding, to accept a money satisfaction for such interest. See 11 U.S.C. § 363(f); In re P.K.R.

Convalescent Ctrs., Inc., 189 B.R. 90, 93–94 (Bankr. E.D. Va. 1995) (“[Section] 363 covers

more situations than just sales involving liens. . . . Section 363(f) addresses sales free and clear

of any interest . . . .”); Citicorp Homeowners Serv., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345

(E.D. Pa. 1988) (noting that section 363(f) of the Bankruptcy Code is written in the disjunctive;

therefore, a court may approve a sale “free and clear” provided at least one of the subsections is

met).

         41.      Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

requirements enumerated therein will suffice to warrant the sale of the Purchased Assets free and

clear of any and all liens, claims, encumbrances, and other interests. See In re Kellstrom Indus.,

Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002) (“[I]f any of the five conditions are met, the debtor

has the authority to conduct the sale free and clear of all liens.”).

         42.      With respect to any creditors that may assert liens, claims, encumbrances, or other

interests on the Purchased Assets, the Foreign Representative submits that at least one of the

subsections of 363(f) of the Bankruptcy Code applies to such creditors and, in most cases, more

than one of such subsections is satisfied. Those holders of such liens, claims, encumbrances, or

other interests who did not object, or who withdrew their objections, to the Motion and the sale

of the Purchased Assets should be deemed, subject to the terms of the Proposed Order and the

Canadian Orders, to have consented to such Sale free and clear pursuant to 11 U.S.C. §

363(f)(2).     Moreover, as described above, the Foreign Representative understands that the


{1280.001-W0065930.}


                                                 - 18 –
               Case 20-10611-BLS             Doc 105       Filed 09/21/21       Page 19 of 27




Secured Lenders are supportive of the Sale and consent to the relief requested in the Motion.

Accordingly, the Foreign Representative submits that the sale of the Purchased Assets free and

clear of all interests, other than as provided in the Proposed Order and the Canadian Orders,

satisfies the statutory prerequisites of section 363(f) of the Bankruptcy Code.

         43.      Finally, it is well established that a bankruptcy court has the power under section

363(f) of the Bankruptcy Code to approve the sale of a debtor’s assets free and clear of successor

liability claims against the debtor. In re TWA Airlines, Inc., 322 F.3d 283, 288–90 (3d Cir. 2003)

(holding that successor liability claims are “interests in property” within the meaning of section

363(f) of the Bankruptcy Code); United Mine Workers of Am. Benefit Plan v. Leckie Smokeless

Coal Co. (In re Leckie Smokeless Coal Co.), 99 F.3d 573 (4th Cir. 1996) (same). The Foreign

Representative respectfully requests that this Court authorize the sale of the Purchased Assets to

the Purchaser free and clear of claims based upon successor liability. In this way, the Purchaser

will obtain increased certainty concerning any claims associated with the Asset Purchase

Agreement in the United States as it will be assured that it will not be considered a successor.

The Foreign Representative submits that the relief requested herein is an appropriate exercise of

this Court’s authority under Chapter 15 of the Bankruptcy Code and does not conflict with the

Canadian Orders.

D.       The Purchaser is Entitled to All Protections Available to a Good Faith Purchaser

         44.      The Foreign Representative requests that the Court find that the Purchaser is entitled

to the benefits and protections provided by Section 363(m) of the Bankruptcy Code in connection

with the Sale. Section 363(m) of the Bankruptcy Code provides that:

                  The reversal or modification on appeal of an authorization under subsection
                  (b) . . . of this section of a sale . . . of property does not affect the validity of a
                  sale . . . under such authorization to an entity that purchased . . . such property



{1280.001-W0065930.}


                                                      - 19 –
               Case 20-10611-BLS          Doc 105      Filed 09/21/21     Page 20 of 27




                  in good faith, whether or not such entity knew of the pendency of the appeal,
                  unless such authorization and such sale . . . were stayed pending appeal.

11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code protects a good faith purchaser of

assets sold pursuant to Section 363 of the Bankruptcy Code from the risk that it will lose its interest

in the purchased assets if the order allowing the sale is reversed on appeal.

         45.      While the Bankruptcy Code does not define “good faith,” courts generally consider

whether there is any evidence of “fraud, collusion between the purchaser and other bidders or the

[debtor], or an attempt to take grossly unfair advantage of other bidders.” In re Abbotts Dairies of

Pennsylvania, Inc., 788 F.2d 143, 147 (3d. Cir. 1986).

         46.      Here, neither the Purchaser nor any of the Purchaser’s representatives or affiliates is

an “insider” of the Debtors. See St-Amour Declaration at ¶ 17. The Foreign Representative is not

aware of any fraud, collusion, or attempt to take unfair advantage of other bidders. Id. In addition,

the terms of the Asset Purchase Agreement were negotiated at arm’s length between the Purchaser

and the Debtors (in consultation with the Foreign Representative and Secured Lenders) and there are

no other terms of the Sale that are outside of the terms to be approved by the Canadian Court. Id.

Based on the foregoing, the Foreign Representative submits that the Court should find that the

Purchaser constitutes a good faith purchaser entitled to all of the protections afforded by Section

363(m) of the Bankruptcy Code.

E.       The Assumption and Assignment of Contracts is Authorized Under
         the Bankruptcy Code and Is Warranted Under the Circumstances

         47.      Section 1521(a)(7) of the Bankruptcy Code provides that the court may grant a

foreign representative “any appropriate relief,” including “any relief that may be available to a

trustee,” where necessary to effectuate the purpose of Chapter 15 and to protect the assets of the

debtor or the interests of creditors. See 11 U.S.C. § 1521(a)(7). Pursuant to this authority, the



{1280.001-W0065930.}


                                                  - 20 –
               Case 20-10611-BLS             Doc 105       Filed 09/21/21        Page 21 of 27




Foreign Representative requests that the Court extend the protections afforded by Section 365 of

the Bankruptcy Code to this Chapter 15 case.

         48.      Section 365 of the Bankruptcy Code enables a debtor to assume contracts that are

beneficial and valuable, but to reject those that are burdensome. See In re Fleming Companies,

Inc., 499 F.3d 300, 304 (3d Cir. 2007) (stating that section 365 allows a trustee to “maximize the

value of the debtor’s estate by assuming executory contracts . . . that benefit the estate and

rejecting those that do not”). Application of Section 365 in this Chapter 15 case is necessary to

ensure that the Debtors can assume and assign the Assigned Agreements to the Purchaser as

contemplated in the Asset Purchase Agreement and the Canadian Assignment Order. Absent the

application of Section 365 of the Bankruptcy Code, there is a risk that the counterparties to the

Assigned Agreements may assert that they are not bound by the Canadian Assignment Order or

may try to exercise contractual rights that may deprive the Purchaser of the benefits of

performance under the Assigned Agreements.10

         49.      It is well established that the decision to assume or reject an executory contract is

subject to judicial review under the business judgement standard. See NLRB v. Bildisco, 465 U.S.

513, 523 (1984); Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Corp., 872 F.2d 36, 39-40 (3d

Cir. 1989).

         50.      The assumption and assignment of the Assigned Agreements as part of the Sale is

based on the Debtors’ sound business judgment and is in the best interests of the Debtors and their

creditors. See St-Amour Declaration at ¶ 18. The Debtors are selling substantially all of their

assets. Accordingly, the Debtors will have no use for the Assigned Agreements after the Sale closes.


10
     The Foreign Representative’s request for relief under Section 365 applies solely with respect to Assigned
     Agreements that are governed by United States law and/or for which the contract counterparty has its principal
     place of business in the United States.


{1280.001-W0065930.}


                                                      - 21 –
               Case 20-10611-BLS            Doc 105       Filed 09/21/21       Page 22 of 27




Conversely, the Purchaser requires that it be assigned the Debtors’ rights under the Assigned

Agreements in order to continue the Debtors’ business as a going concern. See Asset Purchase

Agreement at § 2.2. Indeed, assignment of the Assigned Agreements is a condition precedent to the

Closing of the Sale. See id. at § 4.1.4. If the Debtors are unable to assign the Assigned Agreements,

the Sale will be jeopardized, causing a disruption in the administration of the Canadian Proceedings

and a significant loss of value to the Debtors, their creditors and the Debtors’ employees.

         51.      The Foreign Representative believes that all requirements for assumption and

assignment of the Assigned Agreements under Section 365(b)(1) of the Bankruptcy Code will be

satisfied. First, with the exception of one of the Assigned Agreements,11 it is expected that there will

be no cure amounts owed by the Debtors to the counterparties of the Assigned Agreements as of the

closing of the Sale.12 See St-Amour Declaration at ¶ 20. Second, counterparties to the Assigned

Agreements are adequately assured of future performance by the Purchaser, which has financial

strength and industry experience necessary to capably manage the Debtors’ business, including

performing under the Assigned Agreements. Id. at ¶ 21.

         52.      Relief related to the assumption and assignment of executory contracts pursuant to

Section 365 of the Bankruptcy Code in connection with the sale of assets has been granted in several

other Chapter 15 cases. See In re Thane Int’l, Inc., Case No. 15-12186 (KG) (Bankr. D. Del. Dec.

1, 2015) [Docket No. 42]; In re Xchange Technology Group LLC, Case No. 13-12809 (KG)




11
     As described in the Canadian Sale Application, the Purchaser has come to an agreement with Dream Industrial
     REIT, the counterparty to the only Assigned Agreement that would have required the payment of cure amounts,
     and pursuant to which the Purchaser undertakes to assume all of the Debtors’ obligations under the Assigned
     Agreement, including the payment in equal installments until June 2025 of amounts that would have otherwise
     represented cure amounts payable at closing. See Canadian Sale Application (Exhibit B hereto) at ¶ 43.

12
     Under Canadian law, similar to section 365 of the Bankruptcy Code, a debtor is required to cure defaults in
     order to assign a contract.


{1280.001-W0065930.}


                                                     - 22 –
               Case 20-10611-BLS           Doc 105      Filed 09/21/21       Page 23 of 27




(Bankr. D. Del. Nov. 25, 2013) [Docket No. 47]; In re Cinram International Inc., Case No. 12-

11882 (KJC) (Bankr. D. Del. July 25, 2012) [Docket No. 98].

F.       The Distribution of Sale Proceeds

         53.      The Canadian Vesting Order contemplates that, other than proceeds of the Sale

that will be paid directly from the Purchaser to the Secured Lenders upon Closing, counsel for

the Debtors will be entrusted with distributing the Sale proceeds in the manner set forth in the

Canadian Vesting Order. See Canadian Vesting Order at ¶ 17; see also Asset Purchase Agreement

at § 2.4. Out of an abundance of caution, the Foreign Representative is requesting that this Court

confirm the authority of counsel for the Debtors (Lavery de Billy LLP)to be entrusted with the

proceeds of the Sale in accordance with the Canadian Vesting Order.

         54.      As noted above, Section 1521(b) of the Bankruptcy Code provides:

                  Upon recognition of a foreign proceeding, whether main or nonmain, the
                  court may, at the request of the foreign representative, entrust the distribution
                  of all or part of the debtor’s assets located in the United States to the foreign
                  representative or another person, including an examiner, authorized by the
                  court, provided that the court is satisfied that the interests of creditors in the
                  United States are sufficiently protected.

11 U.S.C. § 1521(b). Pursuant to Section 1522 of the Bankruptcy Code, the Court may grant

relief under section 1521 “only if the interests of the creditors and other interested entities,

including the debtor, are sufficiently protected. 11 U.S.C. § 1522.

         55.      Here, there is little question that the interests of creditors and the Debtors will be

protected by entrusting the Sale proceeds (other than those paid directly to the Secured Lenders

by the Purchaser) to counsel for the Debtors to be distributed in the manner set forth in the

Canadian Vesting Order. The Sale proceeds, after payment to the Secured Creditors, will be

used to pay professional fees and transaction costs, which are secured by a court-ordered

administration charge, and to satisfy in full certain liabilities owed to the Debtors’ employees.

{1280.001-W0065930.}


                                                   - 23 –
               Case 20-10611-BLS        Doc 105      Filed 09/21/21      Page 24 of 27




Counsel for the Debtors will distribute such proceeds under the supervision of the Foreign

Representative, acting in its capacity as Monitor in the Canadian Proceedings.               As such,

entrusting the distribution of the Sale proceeds to counsel for the Debtors is just and promotes

the primary objectives of cross-border insolvency cases; specifically (i) cooperation between the

courts involved in cases of cross-border insolvency, and (ii) the fair and efficient administration

of cross-border insolvencies that protects the interests of all creditors and interested parties.

G.       Waiver of Notice and Stay Under Bankruptcy Rules 6004 and 6006

         56.      To the extent that Bankruptcy Rule 6004(a) applies, the Foreign Representative

respectfully requests a waiver of such notice requirement in order to successfully implement the

foregoing requested relief.

         57.      The Foreign Representative also requests that the Court waive the stay imposed

by Bankruptcy Rules 6004(h) and 6006(d). Bankruptcy Rule 6004(h) provides that “[a]n order

authorizing the use, sale, or lease of property other than cash collateral is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr.

P. 6004(h). Similarly, Bankruptcy Rule 6006(d) provides that “[a]n order authorizing the trustee

to assign an executory contract or unexpired lease under § 365(f) is stayed until the expiration of

14 days after the entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P.

6006(d).

         58.      The relief that the Foreign Representative seeks in this Motion is time-sensitive

and is necessary for the Debtors to implement the Sale in compliance with the timing

requirements set forth in the Asset Purchase Agreement and approved by the Canadian Court.

See St-Amour Declaration at ¶ 23. Any delay in closing, could jeopardize the Sale to the

detriment of the Debtors, their creditors and their employees.            Accordingly, the Foreign


{1280.001-W0065930.}


                                                - 24 –
                Case 20-10611-BLS       Doc 105     Filed 09/21/21     Page 25 of 27




Representative respectfully requests that the Court waive the 14-day stay imposed by Bankruptcy

Rules 6004(h) and 6006(d), as the exigent nature of the relief sought herein justifies immediate

relief.

                                             NOTICE

          59.     The Foreign Representative has provided notice of this Motion to the following

parties or their respective counsel: (a) the office of the US Trustee for the District of Delaware;

(b) Wells Fargo; (c) LBC; (d) EDC; (e) IQ; (f) each counterparty to an Assigned Agreement,

including, without limitation, those that are located in the United States; (g) VFI Corporate

Finance; (h) any parties in litigation against any of the Debtors that is pending in the United

States; (i) the Purchaser; and (j) any party that has requested notice pursuant to Bankruptcy Rule

2002. In light of the nature of the relief requested herein, the Foreign Representative submits

that no other or further notice of this Motion is necessary or required.

                                      NO PRIOR REQUEST

          60.     Except as set forth herein, no previous request for the relief sought herein has

been made by the Foreign Representative or the Debtors to this or any other court.

                                          CONCLUSION

          WHEREFORE, the Foreign Representative respectfully requests that this Court grant

the relief requested herein and such other and further relief as may be just and proper.

Dated: September 21, 2021                    LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                             /s/ Matthew B. McGuire
                                             Matthew B. McGuire (No. 4366)
                                             919 Market Street, Suite 1800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 467-4400
                                             Facsimile: (302) 467-4450
                                             Email: mcguire@lrclaw.com



{1280.001-W0065930.}


                                                - 25 –
               Case 20-10611-BLS   Doc 105     Filed 09/21/21   Page 26 of 27




                                       -and-
                                       NORTON ROSE FULBRIGHT US LLP
                                       Andrew Rosenblatt (admitted pro hac vice)
                                       Francisco Vazquez (admitted pro hac vice)
                                       James A. Copeland (admitted pro hac vice)
                                       1301 Avenue of the Americas
                                       New York, New York 10019
                                       Telephone: (212) 408-5100
                                       Facsimile: (212) 541-5369
                                       Email: andrew.rosenblatt@nortonrosefulbright.com
                                               francisco.vazquez@nortonrosefulbright.com
                                               james.copeland@nortonrosefulbright.com

                                       Counsel to the Foreign Representative




{1280.001-W0065930.}


                                         - 26 –
               Case 20-10611-BLS          Doc 105   Filed 09/21/21   Page 27 of 27




{1280.001-W0065930.}   CPAM: 33593108.5
